Title: To John Adams from C. W. F. Dumas, 29 August 1783
From: Dumas, C. W. F.
To: Adams, John


          Monsieur,
            La haie 29e. Août 1783.
          Hier au soir à 8 hes. Leurs H. P. s’assemblerent; & le résultat fut l’expédition d’un Courier à 10 heures, avec l’accession de la Rép. au Traité Définitif, que nous nous attendons ici d’apprendre avoir été signé mercredi prochain 3e.
          Voilà donc la fin de toutes nos incertitudes. Je vous en félicite, Monsieur, de tout mon coeur, & je souhaite pareillement, que le navire le Washington, que l’on m’a dit de bonne part devoir être arrivé, ou près de l’être, en France, vous ait apporté de quoi finir aussi les vôtres personnelles, de la maniere qui vous soit la plus agréable.
          J’ai reçu un présent pour vous du Libraire Blussé de Dordrecht: c’est le second volume des Lauriers poëtiques sur les têtes patriotiques des Capellen, Gyzelaer, &c. avec des vignettes ingénieuses & élegantes.
          On me demande de tous côtés, si & quand & com̃ent vous prendrez congé de leurs H. P.; & je réponds à tous que je l’ignore.
          Vous verrez dans peu à Paris Mr. Bingham, qui m’a apporté de Mr. Livingston du 27 May, des Lettres, où il recom̃ande Mr. Bingham à mes civilités. Ce dernier est allé à Amsterdam, d’où il repassera par ici.
          
          Je ne sais si vous savez, Monsieur, que l’usage constant de cette Rep. à l’égard de tout Envoyé, vous assure une Médaille & chaîne d’or, lorsque vous prendrez congé de maniere ou d’autre, de 13 à 1500 florins.
          Ayez la bonté, Monsieur, de m’avertir lorsque vous quitterez Paris, afin d’assurer le sort de mes Lettres, que je continuerai jusque-là de vous écrire sous les couverts usités.
          J’ai un paquet pour Mr. Dana recom̃andé à mes soins par Mr. Livingston, que je lui garde ici, par-ce que je sais qu’il a ordonné tout récemmént de ne plus rien lui adresser à Petersbourg.
          Mr. Livingston me marque, que la multitude d’affaires importantes n’a pas encore permis au Congrès de penser à la mienne.
          Je suis avec grand respect De Votre Exce. / le très-humble & très-obéis- / sant serviteur
          C.w.f. Dumas
         
          Translation
          Sir
            The Hague, 29 August 1783
          Last night at eight o’clock their High Mightinesses met, and the result was the dispatching of a courier at ten o’clock with the republic’s agreement to the definitive treaty, which we here expect to learn will be signed next Wednesday the third.1
          Here, then, is the end to all our uncertainty. I congratulate you, sir, with all my heart, and similarly I hope that the ship Washington that I have it on good authority has arrived, or is about to arrive, in France, has also brought you an end to your personal uncertainties, in a manner agreeable to you.
          I received a present for you from the Blussé publishing house in Dordrecht: it is the second volume of the poetic laurels on the Patriot heads of the Capellens, Gyselaar, etc., with ingenious and elegant vignettes.2
          Everyone is asking if and when and how you will take leave of their High Mightinesses, and I answer that I don’t know.
          In Paris you will soon see Mr. Bingham, who brought me some letters from Mr. Livingston dated 27 May, in which he asks me to extend a welcome to Mr. Bingham.3 The latter left for Amsterdam and will pass by here again.
          I do not know if you know, sir, that the common practice of this republic toward all envoys assures you of a medal and a gold chain when you take leave in one manner or another, worth between 13 and 1500 florins.
          Please be so kind, sir, as to let me know when you leave Paris, so that I can be sure my letters reach you, and I will continue until then to write to you at the usual addresses.
          I have a packet for Mr. Dana entrusted to my care by Mr. Livingston, which I am holding for him here because I know that he very recently ordered that nothing more be addressed to him at St. Petersburg.4
          Mr. Livingston indicates that Congress has been too taken up with important business to think of mine.
          I am with great respect your excellency’s very humble and very obedient servant
          C.w.f. Dumas
        